DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive. Amendments to the current set of claims have changed the scope of the claimed invention such that a modification of the previous prior art rejection has been made.
On pages 10-13 of the Remarks section as indicated by the page number at the bottom of each page, Applicant discusses the previous objections made to the claims and Specification, as well as the previous 112(b) rejections, describing the amendments made to overcome each objection/rejection.  The Examiner notes these remarks, and has withdrawn the previous objections, and the majority of the previous 112(b) rejections.  The Examiner notes that several 112(b) rejections still remain as described in the 112 rejection section below.
On pages 13-15, Applicant discusses the previous 102 and 103 prior art rejections in light of the amended set of claims.  Here, Applicant describes the invention of Bensoussan on page 13 but does not point out any alleged deficiencies of Bensoussan on this page.  Then, Applicant describes the various 103 combinations made on pages 13-14.  Here, on page 14, Applicant summarizes again the invention of Bensoussan and then states that Bensoussan uses laccase, and that laccase is not used to inactivated ciprofloxacin, arguing that this antibiotic belongs to a different family of antibiotics instead.  The Examiner notes that Benssousan states that laccase is used to inactivate tetracycline, which is another antibiotic which is specifically claimed as part of the overall group of drug molecules in dependent Claim 6.  The Examiner finds this remark unpersuasive since Bensoussan is not required to disclose ciprofloxacin but multiple other drug molecules as well, including tetracycline.   Applicant also asserts that “a membrane is not equivalent to a filter” without any other supporting statement.  However, the Examiner notes that Bensoussan is directed to “decontaminating wastes” such as sewage, (See paragraph [0017], Bensoussan), and even explicitly states that its membrane can be “a microfiltration membrane”, (See paragraph [0114], Bensoussan).  For this reason, the Examiner finds Applicant’s remarks here unpersuasive.
On pages 14-15, Applicant also summarizes the inventions of secondary references Mansour and Sanyal, but does not appear to put forth any specific arguments against the disclosures of these references.  For this reason, the Examiner finds Applicant’s remarks here moot.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, 9, 12, 14, 17, 22 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it is not clear if “the module system” which includes “a sewage water treatment system” is part of the claimed invention, or not since these systems are outside the scope of the claimed invention’s preamble which is simply “a filter”.
Claim 1 recites the limitation “one or more of said filters” on line 7 of the claim.  It is now unclear if there are multiple “filters” part of the claimed invention, which would lack antecedent basis, and if these ‘filters’ are the same ‘filter’ claimed in the preamble, or not.  Examiner interprets there to be one filter total, reflected in the preamble, required.
Claim 8 recites the limitation “sewage water” on line 2 and 6.  It is not clear if this limitation is the same limitation as “sewage water” already recited in Claim 1, or if this is a different type of “sewage water” altogether.  Examiner interprets it to be the same.
Claim 9 incorporates the limitations from Claim 1 into its claimed invention, indicating that limitations such as “sewage water”, “a module system”, “a sewage water treatment system”, “water”, “one or more filters”, etc., from Claim 1 are included as part of Claim 9, making it unclear if these sort of limitations overlap or are the same as those limitations recited in Claim 9 or not.  In the current response, the Examiner clarifies that “the flow of water”, “a water treatment system”, “said water to be treated” as recited in Claim 9 conflict with Claim 1 such that it is not clear if the flow of water and water to be treated are the same as or different from “sewage water” in Claim 1, and if the “water treatment system” in Claim 9 is the same as or different from the “sewage water treatment system”.
Claim 12 recites the limitations “sewage water”, “one or more environmentally hazardous organic substances”, and “a water treatment system”, which have analogous limitations already recited in Claim 1 and Claim 9, from which Claim 12 depends.  Thus, it is unclear if these limitations would be the same or different from these analogous limitations recited in Claims 1 or 9.  Examiner interprets them to be the same.
Claim 14 recites the limitation “the produced one or more enzymes” on line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “the produced one or more enzyme” on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the filter material” on line 2.  It is not clear if this limitation is the same as a “filter” or a “material” as recited in Claim 13, or not.  Examiner interprets it to be one of “filter” or “material” as already recited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13, 16 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensoussan et al., (“Bensoussan”, US 2013/0236944), in view of Dash et al., (“Dash”, US 2013/0098837).
Claims 13, 16 & 17 are directed to a method of purifying sewage water, a method type invention group.
Regarding Claims 13, 16 & 17, Bensoussan discloses a method of purifying sewage water from one or more environmentally hazardous organic substances, (See paragraphs [0011] & [0017]), comprising the steps of: a) providing one or more polynucleotide(s) encoding one or more enzymes, (See paragraph [0037]; Examiner interprets a DNA sequence encoding a laccase to read upon this limitation); wherein the one or more enzymes are modified to eliminate the one or more environmentally hazardous organic substances at a pH in a range of 5.5 - 8.5, (See paragraph [0138], Bensoussan; Bensoussan anticipates the claimed range from 5.5 to 7), and a temperature of +8oC – 20oC, (See paragraph [0142], Bensoussan; Bensoussan anticipates the claimed range from 10 to 20oC) having the capacity to eliminate an environmentally hazardous organic substance, chosen from drug molecules, (See paragraph [0028]); b) producing the one or more enzymes recombinantly in an organism transformed with a vector comprising the one or more polynucleotides from a), (See paragraph [0037]; Examiner interprets the host cell to be the organism and the vector to be the recombinant DNA vector carrying a DNA sequence encoding the laccase), wherein the one or more enzymes is produced by said organism, thereby obtaining an enzyme solution, (See paragraph [0037]; Examiner interprets the culture of said cell producing the expression of the laccase); c) adding the enzyme solution to a filter, wherein the filter comprises a material having the capacity to bind the one or more enzyme(s), (See paragraphs [0112]-[0114]), wherein the one or more enzymes bind(s) covalently to said material, (See paragraphs [0112]-[0114]), which filter is to be put in contact with the sewage water to be purified from the one or more environmentally hazardous organic substances, (See paragraphs [0116] & [0117]); d) using the filter in a sewage water treatment system wherein the sewage water is to be purified from the one or more environmentally hazardous organic substances, (See paragraphs [0116] & [0117]), such that the filter enzymatically reduces and/or eliminates the one or more environmentally hazardous organic substances from the sewage water, (See paragraphs [0116] & [0130]).
Bensoussan does not explicitly disclose wherein the one or more enzymes are chosen from the group comprising of Lignin Peroxidase, Epoxide hydrolase, P450 BM3, Melamine Deaminase, Acetoacetate decarboxylase, Dehalogenase and LinB.
Dash discloses a method of purifying wastewater, (See Abstract, Dash), wherein one or more enzymes are chosen from the group comprising of Lignin Peroxidase, Epoxide hydrolase, P450 BM3, Melamine Deaminase, Acetoacetate decarboxylase, Dehalogenase and LinB, (See paragraph [0018], Dash; Dash discloses lignin peroxidase).  Dash also discloses using laccase which is disclosed in Bensoussan, (See paragraph [0028], Bensoussan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Bensoussan by incorporating 
wherein the one or more enzymes are chosen from the group comprising of Lignin Peroxidase, Epoxide hydrolase, P450 BM3, Melamine Deaminase, Acetoacetate decarboxylase, Dehalogenase and LinB 
as in Dash because utilizing these enzymes results in a “synergistic composition…that is employed for rapid removal of pollutants from the wastewater”, (See paragraph [0010], Dash), where the pollutants are “environmentally polluting natural and/or synthetic compounds”, (See paragraph [0009], Dash).
Additional Disclosures Included:
Claim 16: The method according to claim 13, wherein the one or more enzymes is/are recombinantly produced by E. Coli, Bacillus species or in yeast, (See paragraph [0034] & [0037], Dash).
Claim 17: The method according to claim 13, wherein the enzyme solution obtained in step b) is a culture supernatant comprising the produced one or more enzymes, (See paragraph [0037]), which is directly added to the filter in step c) in order to covalently bind the one or more enzymes in the filter, (See paragraph [0093] & [0112]-[0114], Dash).
Claim 1-3, 6, 8 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensoussan in view of Dash in further view of Mansour et al., (“Mansour”, US 2014/0102976), in further view of Sanyal et al., (“Sanyal”, US 5,217,616).
Claims 1-3 & 6 are directed to a filter, an apparatus or device type invention group.
Regarding Claims 1-3, 6 & 7, Bensoussan discloses a filter for purifying sewage water from one or more environmentally hazardous organic substances, chosen from drug molecules, (See paragraphs [0011] & [0017]), comprising a material, (See paragraphs [0112]-[0114]), and one or more enzymes covalently bound to said material, (See paragraphs [0112]-[0114]), wherein said one or more enzymes have the ability to eliminate said one or more environmentally hazardous substances, (See paragraphs [0011]-[0013] & [0130]), and wherein the filter is adapted to be placed in a module system within a sewage water treatment system, such that sewage water will flow through one or more of said filters, (See paragraphs [0116] & [0117]), whereby the sewage water is brought into contact with said one or more enzymes, (See paragraphs [0116] & [0117]), and said one or more enzymes will eliminate any one or more environmentally hazardous organic substances present in said sewage water, (See paragraphs [0116] & [0130]), wherein the one or more enzymes are modified to eliminate the one or more environmentally hazardous organic substances at a pH in a range of 5.5 - 8.5, (See paragraph [0138], Bensoussan; Bensoussan anticipates the claimed range from 5.5 to 7), and a temperature of +8oC to 20oC, (See paragraph [0142], Bensoussan; Bensoussan anticipates the claimed range from 10 to 20oC).
Bensoussan does not explicitly disclose that the material is a H2O stable open-cell foam material, or wherein the one or more enzymes are chosen from the group comprising of Lignin Peroxidase, Epoxide hydrolase, P450 BM3, Melamine Deaminase, Acetoacetate decarboxylase, Dehalogenase and LinB.
Dash discloses a method of purifying wastewater, (See Abstract, Dash), wherein one or more enzymes are chosen from the group comprising of Lignin Peroxidase, Epoxide hydrolase, P450 BM3, Melamine Deaminase, Acetoacetate decarboxylase, Dehalogenase and LinB, (See paragraph [0018], Dash; Dash discloses lignin peroxidase).  Dash also discloses using laccase which is disclosed in Bensoussan, (See paragraph [0028], Bensoussan).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Bensoussan by incorporating 
wherein the one or more enzymes are chosen from the group comprising of Lignin Peroxidase, Epoxide hydrolase, P450 BM3, Melamine Deaminase, Acetoacetate decarboxylase, Dehalogenase and LinB 
as in Dash because utilizing these enzymes results in a “synergistic composition…that is employed for rapid removal of pollutants from the wastewater”, (See paragraph [0010], Dash), where the pollutants are “environmentally polluting natural and/or synthetic compounds”, (See paragraph [0009], Dash).
Bensoussan does not explicitly disclose that the material is a H2O stable open-cell foam material
Mansour discloses a filter in which its material is a H2O stable foam material, (See paragraph [0025], [0026], [0030] or [0031], Mansour; Examiner interprets the material to be H2O stable based on the corresponding list of materials in the Specification and dependent claims).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter of Bensoussan by incorporating the material is a H2O stable foam material as in Mansour because “the choice of the support for fixing the enzymes depends on the characteristics of the enzymes to be fixed and the water to be treated and can be determined through the general knowledge of those skilled in the art” in which “these supports have the advantage of being chemically inert” and “prevents interference with the enzymes”, and they are “also light, easy to produce and cost little”, further offering “a substantial fixing surface for the enzymes, thus greatly improving the efficiency of the enzymatic treatment step”, (See paragraph [0026], Mansour).
Modified Bensoussan does not explicitly disclose that the material is open-cell foam material.
Sanyal discloses a filter in which its material is open-cell foam material, (See column 12, lines 52-65, and column 13, lines 36-60, Sanyal).  Additional features of this embodiment are also included as part of the overall combination and are claim mapped to the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter of modified Bensoussan by incorporating that the material is open-cell foam material as in Sanyal in order to provide “a relatively high permeability…and relatively highly interconnected porosity” in order to “accommodate feed flow” of the fluid, (See column 13, lines 36-40, lines 43-57, Sanyal), resulting in “improved rate, efficiency and/or controllability of the bioremediation process which are believed due to improved contact and distribution of liquid, gas and/or solid phases in process, biomass and apparatus”, (See column 6, lines 34-40, Sanyal).
Additional Disclosures Included:
Claim 2: The filter according to claim 1, wherein the H2O stable open-cell foam material is chosen from one or more materials in the group consisting of polyvinyl alcohol, cellulose based material, polyethylene imine and polyester and polyurethane, (See paragraphs [0025], [0030] or [0031], Mansour; and See column 12, lines 52-65, column 13, lines 36-60, Sanyal).
Claim 3: The filter according to claim 1, wherein the H2O stable open-cell foam material comprises polyvinyl alcohol, (See column 12, lines 52-65, Sanyal).
Claim 6: The filter according to claim 1, wherein the one or more environmentally hazardous organic substances are chosen from the group comprising of Ciprofloxacin, Citalopram, Clarithromycin, Diclofenac, Erythromycin, Estradiol, Etinylestradiol, Fluconazole, Ibuprofen, carbamazepine, ketoconazole, Levonorgestrel, Losartan, Metoprolol, methotrexate, Naproxen, Oxazepam, Sertraline, Sulfametoxazole, Tramadol, Trimetroprim, Zolpidem, Ketoprofen, Risperidone, Fluoxetine, Venlafaxine, Ofloxacin, Doxycycline, Norfloxacin and Tetracycline, (See paragraph [0028], Bensoussan).
Claim 8 is directed to a method of using a filter, a method type invention group.
Regarding Claim 8, modified Bensoussan discloses a method of using a filter according to claim 1, comprising flowing sewage water through the filter to come in contact with the one or more enzymes presented on the surface of the H2O stable open-cell foam material of the filter, (See paragraphs [0116] & [0117], Bensoussan), such that the one or more enzymes eliminate the one or more environmentally hazardous organic substances, present in said sewage water, (See paragraphs [0011] & [0017], Bensoussan).
Claim 19 is directed to a method of purifying sewage water, a method type invention group.
Regarding Claim 19, modified Bensoussan discloses the method according to claim 13, but does not explicitly disclose wherein the material of the filter is a H2O stable open-cell foam material.
Mansour discloses a filter in which its material is a H2O stable foam material, (See paragraph [0025], [0026], [0030] or [0031], Mansour; Examiner interprets the material to be H2O stable based on the corresponding list of materials in the Specification and dependent claims).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Bensoussan by incorporating the material is a H2O stable open-cell foam material as in Mansour because “the choice of the support for fixing the enzymes depends on the characteristics of the enzymes to be fixed and the water to be treated and can be determined through the general knowledge of those skilled in the art” in which “these supports have the advantage of being chemically inert” and “prevents interference with the enzymes”, and they are “also light, easy to produce and cost little”, further offering “a substantial fixing surface for the enzymes, thus greatly improving the efficiency of the enzymatic treatment step”, (See paragraph [0026], Mansour).
Modified Bensoussan does not explicitly disclose that the material is open-cell foam material.
Sanyal discloses a filter in which its material is open-cell foam material, (See column 12, lines 52-65, and column 13, lines 36-60, Sanyal).  Additional features of this embodiment are also included as part of the overall combination and are claim mapped to the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter of modified Bensoussan by incorporating that the material is open-cell foam material as in Sanyal in order to provide “a relatively high permeability…and relatively highly interconnected porosity” in order to “accommodate feed flow” of the fluid, (See column 13, lines 36-40, lines 43-57, Sanyal), resulting in “improved rate, efficiency and/or controllability of the bioremediation process which are believed due to improved contact and distribution of liquid, gas and/or solid phases in process, biomass and apparatus”, (See column 6, lines 34-40, Sanyal).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensoussan, in view of Dash, in further view of Mansour.
Claim 20 is directed to a method of purifying sewage water, a method type invention group.
Regarding Claim 20, Bensoussan discloses the method according to claim 13 wherein in step c) said material, comprised in the filter, (See paragraphs [0112]-[0114]), but does not explicitly disclose the material being chosen from the group consisting of polyvinyl alcohol, cellulose based material, polyethylene imine and polyester and/or polyurethane.
Mansour discloses a filter in which the material is chosen from the group comprising polyvinyl alcohol, cellulose based material, polyethylene imine and polyester/polyurethane, (See paragraph [0025], [0026], [0030] or [0031], Mansour).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Bensoussan by incorporating the material being chosen from the group comprising polyvinyl alcohol, cellulose based material, polyethylene imine and polyester/polyurethane as in Mansour because “the choice of the support for fixing the enzymes depends on the characteristics of the enzymes to be fixed and the water to be treated and can be determined through the general knowledge of those skilled in the art” in which “these supports have the advantage of being chemically inert” and “prevents interference with the enzymes”, and they are “also light, easy to produce and cost little”, further offering “a substantial fixing surface for the enzymes, thus greatly improving the efficiency of the enzymatic treatment step”, (See paragraph [0026], Mansour).
Claims 9, 11 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensoussan in view of Dash in further view of Mansour in further view of Sanyal and in further view of Shevitz, (US 2013/0270165).
Claims 9 & 11 are directed to a module system, an apparatus or device type invention group.
Regarding Claims 9 & 11, modified Bensoussan discloses a module system comprising an inlet, (Pipe 7 to Enzymatic Reactor 2, See Figure 1, and See paragraph [0065], Mansour), at least one filter chamber, (Enzymatic Reactor 2, See Figure 1, and Se paragraph [0066], Mansour), an outlet, (Enzymatic Reactor 2 to Pipe 8, See Figure 1, and See paragraph [0067], Mansour), a first valve connected to each filter chamber upstream thereof for regulating the flow of water from the inlet to the at least one filter chamber, (Valve 14 on Pipe 7, See Figure 1, and See paragraphs [0071] & [0077], Mansour), and a second valve connected to each filter chamber downstream thereof for regulating the flow of water from the at least one filter chamber to the outlet, (Valve 15 on Pipe 8, See Figure 1, and See paragraphs [0071] & [0077], Mansour), each filter chamber comprising a top portion, a bottom portion, a wall surface, (Enzymatic Reactor 2 inherently has cylinder walls with Floor 23 and Ceiling 21, See Figure 1, and See paragraphs [0065] & [0066], Mansour), wherein the module system is connected to a water treatment system such that the flow of water to be treated is led to the inlet allowing said water to be treated to flow through the inlet to the at least one filter chamber, (See paragraphs [0065] & [0077], Mansour), and thereafter flow through to the outlet of the module system, (See paragraphs [0065] & [0077], Mansour), wherein each said at least one filter chamber comprises a filter according to claim 1, (See rejection of Claim 1 above).
Modified Bensoussan does not explicitly disclose a hatch.
Shevitz discloses a module system, (See Abstract, Shevitz), with a hatch, (Top 16, See Figure 1a, and See paragraph [0097], Shevitz).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the module system of modified Bensoussan by incorporating a hatch as in Shevitz in order to “fully enclose…the reactor chamber” and the hatch “may be configured to a desired form and designed to accept various elements, accessories, or insertions to make additions or subtractions to [the reactor chamber], to monitor or affect conditions within; all of which…increase the system’s versatility”, (See paragraph [0097, Shevitz).
Additional Disclosures Included:
Claim 11: A module system according to claim 9, additionally comprising a flow meter, (See paragraph [0085] & [0084], Mansour).
Claim 12 is directed to a method of using a module system, a method type invention group.
Regarding Claim 12, modified Bensoussan discloses a method of using a module system according to claim 9, to purify sewage water from one or more environmentally hazardous organic substances, chosen from drug molecules within a water treatment plant or water treatment system, (See paragraphs [0011] & [0017], Bensoussan and See paragraph [0001], Mansour).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensoussan in view of Dash in further view of Mansour in further view of Sanyal in further view of Shevitz and in further view of Terry, (US 2010/0089822).
Claim 10 is directed to a module system, an apparatus or device type invention group.
Regarding Claim 10, modified Bensoussan discloses a module system according to claim 9, but does not disclose additionally comprising an overflow channel comprising a bursting disc.
Terry discloses additionally comprising an overflow channel comprising a bursting disc, (See paragraph [0043], Terry).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the module system of modified Bensoussan by incorporating additionally comprising an overflow channel comprising a bursting disc as in Terry to include “safety features” in the system in the event of high pressure, (See paragraph [0043], Terry).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bensoussan in view of Dash in further view of Sanyal.
Claim 21 is directed to a method of purifying sewage water, a method type invention group.
Regarding Claim 21, modified Bensoussan discloses the method according to claim 13, but does not disclose wherein the filter comprises polyvinyl alcohol.
Sanyal discloses a method wherein its filter comprises polyvinyl alcohol, (See column 12, lines 52-65, and column 13, lines 36-60, Sanyal).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Bensoussan by incorporating wherein the filter comprises polyvinyl alcohol as in Sanyal in order to provide a filter material that is “preferably resistant to the shear forces and abrasion present in the reactor, and preferably has good crush strength” and is “semiflexible, with a [certain density] for optimum economic feasibility”, (See column 12, lines 29-35, Sanyal), when applied to treating industrial wastewaters, (See column 20, lines 17-19, Sanyal; and See paragraph [0017], Bensoussan), and subjected to flowing fluids providing said shear in the reactor as in Bensoussan, (See paragraph [0117], Bensoussan).
Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bensoussan, in view of Dash, in further view of Mansour, in further view of Sanyal, and in further view of Cumbie, (US 2018/0230033).
Claims 4 & 5 are directed to a filter, an apparatus or device type invention group.
Regarding Claim 4, modified Bensoussan discloses the filter according to claim 1, wherein the filter material is a H2O stable open-cell foam material, (See column 12, lines 52-65, and column 13, lines 36-60, Sanyal), but does not disclose the filter material comprising cellulose foam.
Cumbie discloses a filter with its filter material comprising cellulose foam, (See paragraph [0194], Cumbie; Cotton is predominantly cellulose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter of modified Bensoussan by incorporating the filter material comprising cellulose foam as in Cumbie in order to “help retain embedded organisms”, (See paragraph [0194], Cumbie), for treatment of wastewater, (See Abstract or paragraph [0083], Cumbie), such as sewage, (See paragraph [0002], Cumbie; and See paragraph [0017], Bensoussan).
Regarding Claim 5, modified Bensoussan discloses the filter according to any of claim 1, wherein the filter material is a H2O stable open-cell foam material, (See column 12, lines 52-65, and column 13, lines 36-60, Sanyal), but does not disclose that the filter material comprises cotton-cellulose foam.
Cumbie discloses a filter with its filter material comprising cotton-cellulose foam, (See paragraph [0194], Cumbie; Cotton is predominantly cellulose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter of modified Bensoussan by incorporating the filter material comprises cotton-cellulose foam as in Cumbie in order to “help retain embedded organisms”, (See paragraph [0194], Cumbie), for treatment of wastewater, (See Abstract or paragraph [0083], Cumbie), such as sewage, (See paragraph [0002], Cumbie; and See paragraph [0017], Bensoussan).
Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bensoussan in view of Dash, in further view of Jorgensen et al., (“Jorgensen”, “Cloning, Sequence, and Expression of a Lipase Gene from Pseudomas cepacian: Lipase Production in Heterologous Hosts Requires Two Pseudomonas Genes”, Journal of Bacteriology, Jan. 1991, Vol. 173, No. 2, p. 559-567, 9 pages).
Claims 14 & 15 are directed to a method of purifying sewage water, a method type invention group.
Regarding Claim 14, modified Bensoussan discloses the method according to claim 13, wherein the vector in step b) comprises a signal peptide coupled to the polynucleotide encoding the enzyme, (See paragraph [0045]), but does not explicitly disclose wherein the signal peptide directs an extracellular transport of the produced enzyme.
Jorgensen discloses a method wherein the signal peptide directs an extracellular transport of the produced enzyme, (See Discussion, page 565, Jorgensen, “..the molecular cloning, DNA sequence, and expression in heterologous hosts of lipA, the gene for an extracellular lipase”, in which “The lipase is synthesized as a precursor with a 44-amino-acid signal peptide”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Bensoussan by incorporating  wherein the signal peptide directs an extracellular transport of the produced enzyme as in Jorgensen in order to provide “specific secretion-mediating proteins to ensure proper export of the extracellular product”, (See Discussion, page 566, Jorgensen).
Regarding Claim 15, modified Bensoussan discloses the method according to claim 13, wherein the enzyme is recombinantly produced by an organism capable of extracellular production of the enzyme, so that the enzyme is transported by the organism to a culture of said organism, (See paragraph [0037], Bensoussan), but does not disclose the enzyme being transported to a supernatant.
Jorgensen discloses a method where its enzyme is transported to a supernatant, (See page 564, right column, Jorgensen; “lipase production was measured in shake flask cultures with the growth medium”, See page 564, right column, Jorgensen; and “..the molecular cloning, DNA sequence, and expression in heterologous hosts of lipA, the gene for an extracellular lipase”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Bensoussan by incorporating  the enzyme being transported to a supernatant as in Jorgensen in order “to ensure proper export of the extracellular product”, (See Discussion, page 566, Jorgensen)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bensoussan, in view of Dash, in further view of Cumbie.
Claim 22 is directed to a method of purifying sewage water, a method type invention group.
Regarding Claim 22, modified Bensoussan discloses the method according to claim 13, but does not disclose wherein the filter material comprises cotton-cellulose or cellulose foam.
Cumbie discloses a filter with its filter material comprising cotton-cellulose or cellulose foam, (See paragraph [0194], Cumbie; Cotton is predominantly cellulose).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the filter of modified Bensoussan by incorporating the filter material comprising cotton-cellulose or cellulose foam as in Cumbie in order to “help retain embedded organisms”, (See paragraph [0194], Cumbie), for treatment of wastewater, (See Abstract or paragraph [0083], Cumbie), such as sewage, (See paragraph [0002], Cumbie; and See paragraph [0017], Bensoussan).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779